DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities:
Claim 1 - line 30, claim 9 - line 34, and claim 17 - line 32, amend to read “…estimate timing jitter in the sequence of second query fingerprints…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2012/0117584 to Gordon (“Gordon”) in view of US PG Pub 2013/0251189 to McMillan (“McMillan”).
Regarding claim 1, “A method carried out by a content-presentation device of a content-modification system that includes a content-distribution system” reads on the media system (content presentation device) included in the 
As to “the method comprising: making a first determination of an upcoming content-modification opportunity in content data received by the content-presentation device on an identified channel from the content-distribution system” Gordon discloses (¶0138-¶0146) that the media system identifies upcoming advertisement insertion points by detecting, extracting, and generating fingerprints obtained from content frames; (¶0154, ¶0222-¶0223) the media system obtains fingerprint data for a channel. 
As to “wherein identification of the channel is based on a match between first reference fingerprint data representing a first transmitted portion of the content data transmitted by the content-distribution system and first query fingerprint data representing at least a portion of the received content data, wherein the received content data comprises a sequence of content frames received at a source frame rate, and wherein the first query fingerprint data are generated by the content-presentation device from a first subset of content frames by sampling a first received portion of the received sequence of content frames at a first sampling rate that is less than the source frame rate” Gordon discloses (¶0195-¶0197) that the media system to determine matches between received reference fingerprints, obtained from a content distribution system, and comparison fingerprints, generated by the media system, wherein the comparison fingerprint generated by the media system has a lower sampling rate, (¶0211) e.g. using a single frame as represented in Fig. 10; (¶0155) 
As to “receiving second reference fingerprint data representing a second transmitted portion of the content data transmitted by the content-distribution system, the second reference fingerprint data comprising a sequence of reference fingerprints received at the source frame rate, wherein the second transmitted portion follows the first transmitted portion” Gordon discloses (¶0222, ¶0223) that the media system receives one or more reference fingerprints for the received sequence of media content from the server system; the reference fingerprints are received as a stream of reference fingerprints (e.g., the reference fingerprints are sent sequentially over a period of time in an order determined in 
As to “in response to making the first determination, switching from the first sampling rate to a second, higher sampling rate, wherein the second sampling rate is no greater than the source frame rate; obtaining a second subset of content frames by sampling a second received portion of the received sequence of content frames at the second sampling rate, wherein the second received portion follows the first received portion; 67(Attorney Docket No. 20-1006-US)obtaining a set of timestamps, each being respectively associated with a respective one of the content frames of the second subset; generating second query fingerprint data from the second subset of content frames, the second query fingerprint data comprising a sequence of second query fingerprints, each respectively derived from a respective one of the second subset of content frames and having the same associated respective timestamp” Gordon discloses (¶0177, ¶0178, ¶0280) increasing sampling rate from a weak first comparison to a second stronger comparison fingerprint with a sample that is less than or equal to the media sequence; before the replacement media content is used to replace the first sequence of media content at the Media System, the Content Replacement System verifies that the first sequence of media content is the identified sequence of media content;, the fingerprints discussed above are weak fingerprints (i.e., fingerprints that include a relatively small amount of information, such as a fingerprint that is generated using two blocks of a single frame of the media content) that is not sufficient to uniquely identify the sequence of media 
As to “computationally applying a timing filter to the sequence of second query fingerprints to estimate timing jitter in the sequence second query fingerprints caused by frame jitter in the second subset of content frames, and to thereby compensate the second query fingerprint data relative to the set of timestamps; and determining whether or not the compensated second query fingerprint data matches the second reference fingerprint data to at least a matching threshold” Gordon discloses (¶0293) how the computer system determines one or more statistical measures of the set of sample values; the one 
In an analogous art, McMillian teaches a motivation and embodiments to support the inferences that a person of ordinary skill in the art would have made based on the teachings of Gordon. For example, McMillian discloses (¶0025) switching between higher and lower sampling rates to generate fingerprints to balance processing power wherein an audience measurement system can 

Regarding claim 2, “The method of claim 1, wherein the second subset of content frames comprises frames selected from the second received portion of the received sequence of content frames, and wherein sampling the second received portion of the received sequence of content frames at the second sampling rate comprises down-sampling the second received portion by one of: 

claim 3, “The method of claim 1, wherein obtaining the set of timestamps comprises making a timing determination for each content frame of the second subset by one of (i) extracting a respective timestamp from respective metadata associated with each content frame of the second subset, or (ii) computing the respective timestamp for each content frame of the second subset based on a clock of the content-presentation device” Gordon discloses (¶0154-¶0157, ¶0171, claim 14) that the generated sequence of frames includes one or more timestamps that is used to identify the location of the content that is to be replaced is extracted/stored.

Regarding claim 4, “The method of claim 1, wherein obtaining the set of timestamps comprises determining a respective timestamp for each content frame of the second subset in response to switching from the first sampling rate to the second, higher sampling rate” Gordon discloses (¶0177, ¶0178, ¶0280) increasing sampling rate from a weak first comparison to a second stronger comparison fingerprint with a sample that is less than or equal to the media sequence; before the replacement media content is used to replace the first sequence of media content at the Media System, the Content Replacement System verifies that the first sequence of media content is the identified sequence of media content;, the fingerprints discussed above are weak fingerprints (i.e., fingerprints that include a relatively small amount of information, such as a fingerprint that is generated using two blocks of a single frame of the media content) that is not sufficient to uniquely identify the sequence of media 

Regarding claim 8, “The method of claim 1, wherein the content data comprises video data, and wherein the content frames comprise video frames” Gordon discloses (¶0138-¶0146) that the media system identifies upcoming advertisement insertion points by detecting, extracting, and generating fingerprints obtained from content frames; (¶0154, ¶0222-¶0223) the media system obtains fingerprint data for a channel; (¶0195-¶0197) the media system to determine matches between received reference fingerprints, obtained from a 

Regarding claim 9, see rejection similar to claim 1.

Regarding claim 10, see rejection similar to claim 2.

Regarding claim 11, see rejection similar to claim 3.

claim 12, see rejection similar to claim 4.

Regarding claim 16, see rejection similar to claim 8.

Regarding claim 17, see rejection similar to claim 1.

Regarding claim 20, see rejection similar to claim 8.

Claims 5-7, 13-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of McMillan, and further in view of US Patent 11,134,279 to Laal (“Laal”).
Regarding claim 5, combination of Gordon and McMillan meets all the limitations of the claim except “The method of claim 1, wherein the timing filter is a Kalman filter.”  However, Laal discloses (15:5-6) that the system employs a validator that uses a Kalman Filter.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Gordon and McMillan’s systems by using a Kalman Filter as taught by Laal in order to provide a sequential, unbiased, and minimum error variance estimate under the assumption of known statistics of system and measurement errors.

Regarding claim 6, “The method of claim 1, wherein computationally applying the timing filter to the sequence of second query fingerprints to estimate 
Combination of Gordon and McMillan meets all the limitations of the claim except “applying the timing filter to recursively estimate successive second query fingerprint timestamps from previous recursive estimates of second query fingerprint timestamps.”  However, Laal discloses (15:5-6) that the system uses a Kalman Filter which works recursively by requiring only the last few estimates to calculate a new state; (15:5-34, claim 20) the system performs the comparison by performing Kalman Filtering using the second plurality of fingerprints and the first plurality of fingerprints; the media validation system employs a validator that uses a Kalman filter. Using the Kalman-based validator, a linear validation may be avoided if the stream contains acceptable outliers. The Kalman-based validator may perform Kalman filtering, also known as linear quadratic estimation 

claim 7, “The method of claim 6, wherein determining whether or not the compensated second query fingerprint data matches the second reference fingerprint data to at least a matching threshold comprises: generating an adjusted sequence of second query fingerprints by applying the respective compensating time offsets to each respective second query fingerprint; computing a sliding-window correlation of the adjusted sequence of second query fingerprints with the second reference fingerprint data; and determining whether or not a maximum of computed correlations over the sliding window equals or exceeds the matching threshold” Gordon discloses (¶0211, ¶243, ¶272) dynamically updating buffered content and also teaches heuristics are used to identify content that is more likely to be the unknown content; (¶0101) acquiring and processing media content for transmission to viewers in real time includes buffering at least a portion of the content (e.g., transmitting the media content with an eight second delay to compensate for any variations in the rate at which the media content is being received by the Content Provider), and McMillian discloses (¶0053, ¶0066) that dynamically adjusting resources and disclosing example processes of FIGS. 5-10 may be implemented using coded instructions (e.g., computer readable instructions) stored on a tangible computer readable medium such as a hard disk drive, a flash memory, a read-only memory (ROM), a CD, a DVD, a cache, a random-access memory (RAM) and/or any other storage media in which information is stored for any duration (e.g., for extended time periods, permanently, brief instances, for temporarily buffering, and/or for caching of the information).

Regarding claim 13, see rejection similar to claim 5.

Regarding claim 14, see rejection similar to claim 6.

Regarding claim 15, see rejection similar to claim 7.

Regarding claim 18, see rejection similar to claims 5 and 6.

Regarding claim 19, see rejection similar to claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PINKAL R CHOKSHI/
Primary Examiner, Art Unit 2425